.




                                     The Attorney        General of Texas
                                                     December 29, 1983
    JIM MATTOX
    Attorney General



    Supreme Court Building         Honorable Harold Lerew                Opinion No..JM-109
    P. 0. Box 12546                Wichita County Attorney
    Austin, TX. 76711. 2546
                                   Courthouse                            Re: Whether commissioners courts
    5121475-2501
    Telex 9101674-1367
                                   Wichita Falls, Texas   76301          and county treasurers in counties
    Telecopier 51Z4750266                                                with   a   county   auditor   are
                                                                         required to comply with articles
                                                                         1634, 1635 and 1636, V.T.C.S.
    714 Jackson. Suite 700
    Dallas, TX. 75202.4506
    2141742-6944
                                   Dear Mr. Lerew:

                                        You have requested our opinion regarding the applicability of
    4624 Alberta Ave., Suite 160   certain financial record keeping statutes which impose duties upon a
    El Paso, TX. 799052793
                                   county treasurer. The statutes require the county treasurer to make
    915/533-3464
                                   financial reports on a periodic basis to the commissioners court.
                                   Similar reports are required to be made to the county auditor.
r
      IO1 Texas, suite 700
    ,ious,on, TX. 77002-3111            You ask about articles 1634, 1635, and 1636, V.T.C.S., contained
    713/2255866                    in Title 34, County Finances. Article 1634 requires the county
                                   treasurer to keep detailed accounts of all transactions in his office
    606 Broadway. Suite 312
                                   and attach vouchers to all reports submitted to the commissioners
    Lubbock, TX. 79401.3479        court:
    606/747-5236
                                             The county treasurer shall keep accurate detailed
    4309 N. Tenth, Suite S
                                             accounts showing all the transactions of his
    McAllen. TX. 76501-1665                  office. And all warrants by him paid off shall be
    512/662-4547                             punched at the time he pays them; and the vouchers
                                             relating to and accompanying each report shall be
                                             presented to the commissioners court with the
    200 Main Plaza, Suite 400
    San Antonio, TX. 76205.2797
                                             corresponding report, when said court shall
    5121225-4191                             compare the vouchers with the report, and all
                                             proper vouchers shall be allowed and the treasurer
                                             credited with the amount thereof.
    An Equal Opportunity/
    Affirmative Action Employer
                                   Article 1635 requires the cormnissionerscourt to cancel vouchers:

                                             When a claim presented as a voucher has been found
                                             by the court to be correct, the court shall cause
                                             the same to be canceled by writing or stamping
                                             upon the [face] thereof the word, 'canceled,' and
                                             the clerk shnll  attest the same by his official
                                             signature.




                                                           P.   457
Honorable Harold Lerew - Page 2    (JM-109)




The accounts and quarterly reports of the county treasurer are
inspected and approved by the commissioners court in accordance with
article 1636:

         When the commissioners court has compared and
         examined the quarterly report of the treasurer,
         and found the same correct, it shall cause an
         order to be entered upon the minutes of the court,
         stating the approval thereof, and reciting
         separately the amount received and paid out of
         each fund by the treasurer since the preceding
         treasurer's quarterly report, and the balance of
         such fund, if any, remaining in the treasurer's
         hands and the court shall cause the proper credit
         to be made in the accounts of the treasurer, in
         accordance with said order.     Said court shall
         actually inspect and count all the actual cash and
         assets in the hands of the treasurer belonging to
         the county at the time of the examination of his
         said report. Prior to the adjournment of each
         regular term of the court, the county judge and
         each commissioner shall make affidavit that the
         requirements of this article have been in all
         things fully complied with by them at said term of
         said court, and that the cash and other assets
         mentioned in said county treasurer's quarterly
         report made by,said treasurer to said court, and
         held by him for the county, have been fully
         inspected and counted by them giving the amount of
         said money and other assets in his hands. Such
         affidavits shall be filed with the county clerk
         and recorded in the minutes of said court the term
         at which the same were filed; and the same shall
         be published in some newspaper published in the
         county if there be a newspaper published in the
         county, for one time.

It has been said that the purpose of the above statutes, specifically
article 1634, is "to protect the county in its settlements with the
treasurer." Stringer v. Morris, 17 S.W. 926, 927 (Tex. 1891). The
monthly reports made to the commissioners court and the county clerk
are required to be under oath and filed within five days after the end
of the month. -See article 1642, V.T.C.S.

     Further duties of the county treasurer are set out in the
statutes. The county treasurer is the "chief custodian of county
finance" and is required to disburse county money "in such manner as
the ConrmissionersCourt may require or direct . . . ." V.T.C.S. art.
1709. The county treasurer is required to "pay over according to law




                                  P.   458
,   .


        Honorable Harold Lerew - Page 3   (JM-109)




        all moneys which shall come into his hands as county treasurer, and
        render a true account thereof to said [commissioners] court at each
        regular term of said court." V.T.C.S. art. 1704. Article 1709a,
        63(d) recognizes the requirement of financial reports to be made by
        the county treasurer to the commissioners court:

                  In counties having auditors, all reports of
                  collections of moneys for the county required to
                  be made to the Commissioners Court shall also be
                  carefully examined and reported on by the auditor
                  as provided in article 1654 . . . . He shall at
                  least once in each quarter check the books and
                  examine all reports of the treasurer, in detail,
                  verifying the footings and correctness of same,
                  and shall stamp his approval thereon, or note any
                  difference, errors or discrepancies . . . .

        In our opinion, it is clear that, as is recognized in article 1709a.
        the county treasurer Is required to report both to the commissioners
        court and to the county auditor. Direct reports to the commissioners
        court from the various county officials, we believe, are necessary for
        the commissioners court to make the appropriate budget and tax levy
        determinations.

             The statutes of Title 34 which require county treasurers to make
        reports both to the commissioners court and to the county auditor have
        been simultaneously adopted in the two substantive revisions of Texas
        Civil Statutes. Tex. Rev. Civ. Statutes of 1925 and 1911. Title 34
        should be construed so as to give effect to all of the provisions
        therein. To the extent that Attorney General Opinion WW-765 (1959)
        stands for the proposition that article 1634, 1635, and 1636 are
        impliedly repealed by the auditor statutes, it is expressly overruled.
        The statutes were adopted at the same time both in the 1911 revision
        and in the 1925 revision, and although they may result in a
        "duplication of effort" as stated in WW-765, we do not believe that
        one group of statutes impliedly repeals the other. See Attorney
        General Opinion w-514    (1958) (article 1636 requires commissioners
        court to record and publish its approval of county treasurers
        reports); Throckmorton County v. Thompson, 115 S.W.2d 1102 (Tex. 1938)
        (commissioners court approval of treasurers reports under article 1636
        did not preclude county from challenging excess compensation paid
        treasurer); Attorney General Opinion O-6459 (1945) (treasurers reports
        submitted to commissioners court via auditor; in view of depository
        laws commissioners court not required to count cash in the hands of
        the treasurer); Attorney General Opinion O-236 (1939) (publication at
        commissioners court affidavit required by article 1636).
Honorable Harold Lerew - Page 4    (JM-109)




                             SUMMARY

             A County treasurer is required to submit
          financial reports to commissioners court pursuant
          to articles 1634, 1635, and 1636, V.T.C.S.




                                       JIM     MATTOX
                                       Attorney General of Texas

TOM GREEN
First Assistant Attorney General

DAVID R. RICHARDS
Executive Assistant Attorney General

Prepared by David Brooks
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin, Chairman
Jon Bible
David Brooks
Colin Carl
Susan Garrison
Jim Moellinger
Nancy Sutton




                                   p. 460